--------------------------------------------------------------------------------

Exhibit 10.1



INDEMNIFICATION AGREEMENT


INDEMNIFICATION  AGREEMENT, dated as of [•], between Aircastle Limited, a
company incorporated under the laws of Bermuda with its registered office
located at Clarendon House, 2 Church Street, Hamilton 11, Bermuda (the
“Company”), and ____________(“Indemnitee”).
 
WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;
 
WHEREAS, Indemnitee is a director and/or officer of the Company;
 
WHEREAS, the Amended Bye-laws of the Company require the Company to indemnify
and advance expenses to its directors and officers to the fullest extent
permitted by law and the Indemnitee has agreed to serve, and continue to serve,
as a director and/or officer of the Company in part in reliance on such Amended
Bye-laws;
 
WHEREAS, the Board of Directors of the Company has determined that the inability
of the Company to retain and attract as directors and officers the most capable
persons would be detrimental to the interests of the Company and that the
Company therefore should seek to assure such persons that indemnification and
directors’ and officers’ liability insurance coverage will be available in the
future; and
 
WHEREAS, in recognition of the foregoing, the Company wishes to provide in this
Agreement for the indemnification of and the advancing of expenses to Indemnitee
to the fullest extent permitted by law and as set forth in this Agreement, and,
to the extent insurance is maintained, for the continued coverage of Indemnitee
under the Company’s directors’ and officers’ liability insurance policies.
 
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and of Indemnitee continuing to serve the Company directly or, at its request,
another enterprise, after the date hereof, the sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, the Company and
Indemnitee hereby covenant and agree as follows:
 
1.           Certain Definitions.  In addition to terms defined elsewhere
herein, the following terms have the following meanings when used in this
Agreement:
 


(a)
Change in Control:  shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended), other than (x) Marubeni Corporation and Mizuho Leasing
Company, Limited or their affiliates (each a “Shareholder”), (y) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or (z) a corporation owned directly or indirectly by the shareholders of the
Company in substantially the same proportions as their ownership of shares of
the Company, becomes the “benefi-cial owner” (as defined in Rule 13d-3 under
said Act), directly or indirectly, of securities of the Company representing 20%
or more of the total voting power represented by the Company’s then outstanding
Voting Securities, or (ii) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors of the Company and any new director whose election by the Board of
Directors or nomination for election by the Company’s shareholders was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof, other than due to replacement by directors who
were nominated by a Shareholder, or (iii) the shareholders of the Company
approve an amalgamation, scheme of arrangement, merger or consolidation of the
Company with any other corporation, other than a Shareholder, or other than an
amalgamation, scheme of arrangement, merger or consolidation which would result
in the Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least 80% of the total voting
power represented by the Voting Securities of the Company or such surviving
entity outstanding immediately after such amalgamation, scheme of arrangement,
merger or consolidation, or the shareholders of the Company approve a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of (in one transaction or a series of transactions) all or
substantially all the Company’s assets.




--------------------------------------------------------------------------------


(b)
Claim:  means any threatened, asserted, pending or completed action, suit or
proceeding, or appeal thereof, or any inquiry or investigation, whether
instituted by (or in the right of) the Company or any governmental agency or any
other person or entity, in which Indemnitee was, is, may be or will be involved
as a party, witness or otherwise, whether formal or informal, that Indemnitee in
good faith believes might lead to the institution of any such action, suit or
proceeding, whether civil, criminal, administrative, investigative or other,
including any arbitration or other alternative dispute resolution mechanism.

 


(c)
ERISA:  means the Employee Retirement Income Security Act of 1974, as amended.

 


(d)
Expenses:  include attorneys’ fees and all other direct or indirect costs,
expenses and obligations, including judgments, fines, penalties, interest,
appeal bonds, amounts paid in settlement with the approval of the Company, and
counsel fees and disbursements (including, without limitation, experts’ fees,
court costs, retainers, transcript fees, duplicating, printing and binding
costs, as well as telecommunications, postage and courier charges, and any
premium, security for and other costs relating to any costs bond, supersedes
bond or other appeal bond or its equivalent) paid or incurred in connection with
investigating, prosecuting, defending, being a witness in or participating in
(including on appeal), or preparing to investigate, prosecute, defend, be a
witness in or participate in, any Claim relating to any Indemnifiable Event, and
shall include (without limitation) all attorneys’ fees and all other expenses
incurred by or on behalf of an Indemnitee in connection with preparing and
submitting any requests or statements for indemnification, advancement or any
other right provided by this Agreement (including, without limitation, such fees
or expenses incurred in connection with legal proceedings contemplated by
Section 2(d) hereof).  “Expenses” shall also include reasonable compensation for
time spent by Indemnitee, for which Indemnitee is not compensated by the Company
or any affiliate or third party and provided that Indemnitee is not in the
employment of or providing services for compensation to the Company or any
affiliate.




--------------------------------------------------------------------------------


(e)
Indemnifiable Amounts:  means (i) any and all liabilities, Expenses, damages,
judgments, fines, penalties, ERISA excise taxes and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such liabilities, Expenses, damages, judgments,
fines, penalties, ERISA excise taxes or amounts paid in settlement) arising out
of or resulting from any Claim relating to an Indemnifiable Event, (ii) any
liability pursuant to a loan guaranty or otherwise, for any indebtedness of the
Company or any subsidiary of the Company, including, without limitation, any
indebtedness which the Company or any subsidiary of the Company has assumed or
taken subject to, and (iii) any liabilities which an Indemnitee incurs as a
result of acting on behalf of the Company (whether as a fiduciary or otherwise)
in connection with the operation, administration or maintenance of an employee
benefit plan or any related trust or funding mechanism (whether such liabilities
are in the form of excise taxes assessed by the United States Internal Revenue
Service, penalties assessed by the Department of Labor, restitutions to such a
plan or trust or other funding mechanism or to a participant or beneficiary of
such plan, trust or other funding mechanism, or otherwise).

 


(f)
Indemnifiable Event:  means any event or occurrence, whether occurring before,
on or after the date of this Agreement, related to the fact that Indemnitee is
or was a director and/or officer or fiduciary of the Company, or is or was
serving at the request of the Company as a director, officer, employee, manager,
member, partner, tax matter partner, trustee, agent or fiduciary of another
company, corporation, limited liability company, partnership, joint venture,
employee benefit plan, trust, agent, fiduciary or other entity or enterprise, or
by reason of anything done or not done by Indemnitee in any such capacity (in
all cases whether or not Indemnitee is acting or serving in any such capacity or
has such status at the time any Indemnifiable Amount is incurred for which
indemnification, advancement or any other right can be provided by this
Agreement).  References to “serving at the request of the Company” shall
include, but not be limited to, any service as a director, officer, employee or
agent of the Company or any other entity which imposes duties on, or involves
services by, such director officer, employee or agent with respect to any
employee benefit plan, employee pension trust, or any similar entity, or any
participants or beneficiaries thereof, including as a deemed fiduciary thereto.




--------------------------------------------------------------------------------


(g)
Independent Legal Counsel:  means an attorney or firm of attorneys, selected in
accordance with the provisions of Section 3 hereof, who is experienced in
matters of corporate law and who shall not have otherwise performed services for
the Company or Indemnitee within the last five years (other than with respect to
matters concerning the rights of Indemnitee under this Agreement, or of other
indemnitees under similar indemnity agreements).

 


(h)
Reviewing Party:  means any appropriate person or body consisting of a member or
members of the Company’s Board of Directors or any other person or body
appointed by the Board who is not a party to the particular Claim for which
Indemnitee is seeking indemnification, or Independent Legal Counsel.

 


(i)
Voting Securities:  means any securities of the Company which vote generally in
the election of directors.

 
2.           Basic Indemnification Arrangement; Advancement of Expenses.
 
(a)          Subject to clause 11 and applicable law, in the event Indemnitee
was, is or becomes a party to or witness or other participant in, or is
threatened to be made a party to or witness or other participant in, a Claim by
reason of (or arising in part out of) an Indemnifiable Event, the Company shall
indemnify Indemnitee, or cause Indemnitee to be indemnified, to the fullest
extent permitted by law as soon as practicable but in any event no later than
thirty days after written demand is presented to the Company, and hold
Indemnitee harmless against any and all Indemnifiable Amounts.
 
(b)          If so requested by Indemnitee, the Company shall advance, or cause
to be advanced (within two business days of such request), any and all Expenses
incurred by Indemnitee (an “Expense Advance”).  The Company shall, in accordance
with such request (but without duplication), either (i) pay, or cause to be
paid, such Expenses on behalf of Indemnitee, or (ii) reimburse, or cause the
reimbursement of, Indemnitee for such Expenses.  Indemnitee’s right to an
Expense Advance is absolute and shall not be subject to any prior determination
by the Reviewing Party that the Indemnitee has satisfied any applicable standard
of conduct for indemnification or to any prior determination with regard to
Indemnitee’s ability to carry out any reimbursement obligations.  The right to
advances under this paragraph (b) shall in all events continue until the final
disposition of any proceeding, claim or action, including any appeal.



--------------------------------------------------------------------------------

(c)          Notwithstanding anything in this Agreement to the contrary,
Indemnitee shall not be entitled to indemnification or advancement of Expenses
pursuant to this Agreement in connection with any Claim initiated by Indemnitee
unless (i) the Company has joined in or Company’s Board of Directors has
authorized or consented to the initiation of such Claim or (ii) the Claim is one
to enforce Indemnitee’s rights under this Agreement.
 
(d)          Notwithstanding the foregoing, (i) the indemnification obligations
of the Company under Section 2(a) shall be subject to the condition that the
Reviewing Party shall not have determined (in a written legal opinion, in any
case in which the Independent Legal Counsel referred to in Section 3 hereof is
involved) that Indemnitee would not be permitted to be indemnified under
applicable law, and (ii) the obligation of the Company to make an Expense
Advance pursuant to Section 2(b) shall be subject to the condition that, if,
when and to the extent that the Reviewing Party determines that Indemnitee would
not be permitted to be so indemnified under applicable law, the Company shall be
entitled to be reimbursed by Indemnitee (who hereby agrees to reimburse the
Company) for all such amounts theretofore paid (it being understood and agreed
that the foregoing agreement by Indemnitee shall be deemed to satisfy any
requirement that Indemnitee provide the Company with an undertaking to repay any
Expense Advance if it is ultimately determined that the Indemnitee is not
entitled to indemnification under applicable law); provided, however, that if
Indemnitee has commenced or thereafter commences legal proceedings in a court of
competent jurisdiction to secure a determination that Indemnitee should be
indemnified under applicable law, any determination made by the Reviewing Party
that Indemnitee would not be permitted to be indemnified under applicable law
shall not be binding and Indemnitee shall not be required to reimburse the
Company for any Expense Advance until a final judicial determina-tion is made
with respect thereto (as to which all rights of appeal therefrom have been
exhausted or lapsed).  Indemnitee’s undertaking to repay such Expense Advances
shall be unsecured and interest-free.  If there has not been a Change in
Control, the Reviewing Party shall be selected by the Company’s Board of
Directors, and if there has been such a Change in Control, the Reviewing Party
shall be the Independent Legal Counsel referred to in Section 3 hereof.  If
there has been no determination by the Reviewing Party within thirty days after
written demand is presented to the Company or if the Reviewing Party determines
that Indemnitee would not be permitted to be indemnified in whole or in part
under applicable law, Indemnitee shall have the right to commence litigation in
the Supreme Court of Bermuda or any court in the State of  Delaware having
subject matter jurisdiction thereof and in which venue is proper seeking an
initial determination by the court or challenging any such determination by the
Reviewing Party or any aspect thereof, including the legal or factual bases
therefor, and the Company hereby consents to service of process and to appear in
any such proceeding.  Any determination by the Reviewing Party otherwise shall
be conclusive and binding on the Company and Indemnitee.  If there has been no
determination by the Reviewing Party within ninety days after written demand is
presented to the Company, then the requisite determination that Indemnitee is
entitled to indemnification hereunder shall be deemed to have been made.
 
(e)          The Company acknowledges that a settlement or other disposition
short of final judicial determination may be successful if it permits a party to
avoid expense, delay, distraction, disruption and uncertainty.  In the event
that any action, claim or proceeding to which Indemnitee is a party is resolved
in any manner other than by adverse judgment against Indemnitee (including,
without limitation, settlement with or without payment of money) it shall be
presumed that Indemnitee has been successful on the merits or otherwise in such
action, suit or proceeding.  Anyone seeking to overcome this presumption shall
have the burden of proof and the burden of persuasion, by clear and convincing
evidence.  The termination of any proceeding or any claim, issue or matter
therein, by judgment, order, settlement (with or without court approval),
conviction, or upon a plea of nolo contender or its equivalent, shall not
(except as otherwise expressly provided in this Agreement) of itself adversely
affect the right of Indemnitee to indemnification or create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in (or not opposed to) the best interests of the Company and,
with respect to any criminal proceeding, that Indemnitee had reasonable cause to
believe that his conduct was unlawful.



--------------------------------------------------------------------------------

3.           Change in Control.  The Company agrees that if there is a Change in
Control of the Company then with respect to all matters thereafter arising
concerning the rights of Indemnitee to indemnity payments and Expense Advances
under this Agreement or any Company Amended Bye-law or provision of the
Company’s Memorandum of Association now or hereafter in effect, the Company
shall seek legal advice only from Independent Legal Counsel selected by
Indemnitee and approved by the Company (which approval shall not be unreasonably
delayed, conditioned or withheld).  Such counsel, among other things, shall
render its written opinion to the Company and Indemnitee as to whether and to
what extent the Indemnitee would be permitted to be indemnified under applicable
law.  The Company agrees to pay the reasonable fees of the Independent Legal
Counsel and to indemnify fully such counsel against any and all expenses
(including attorneys’ fees), claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.
 
4.           Indemnification for Additional Expenses.  Subject to clause 11 and
subject to Section 2(d), the Company shall indemnify, or cause the
indemnification of, Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall advance such Expenses to Indemnitee subject to and in
accordance with Section 2(b), which are incurred by Indemnitee in connection
with any action brought by Indemnitee for (i) indemnification or an Expense
Advance by the Company under this Agreement or any Company Amended Bye-law or
provision of the Company’s Memorandum of Association now or hereafter in effect
and/or (ii) recovery under any directors’ and officers’ liability insurance
policies maintained by the Company, regardless of whether Indemnitee ultimately
is determined to be entitled to such indemnification, Expense Advance or
insurance recovery, as the case may be; provided that Indemnitee shall be
required to reimburse such Expenses in the event that a final judicial
determination is made (as to which all rights of appeal therefrom have been
exhausted or lapsed) that such action brought by Indemnitee, or the defense by
Indemnitee of an action brought by the Company or any other person, as
applicable, was frivolous or in bad faith.
 
5.           Partial Indemnity, Etc.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses or other Indemnifiable Amounts in respect of a Claim but
not, however, for all of the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.  Moreover, notwithstanding any other provision of this Agreement,
except for clause 11, to the extent that Indemnitee has been successful on the
merits or otherwise in defense of any or all Claims relating in whole or in part
to an Indemnifiable Event or in defense of any issue or matter therein,
including dismissal without prejudice, Indemnitee shall be indemnified against
all Expenses incurred in connection therewith.



--------------------------------------------------------------------------------

6.           Burden of Proof.  In connection with any determination by the
Reviewing Party or otherwise as to whether Indemnitee is entitled to be
indemnified hereunder the Reviewing Party, court, any finder of fact or other
relevant person shall presume that the Indemnitee has satisfied the applicable
standard of conduct and is entitled to indemnification, and the burden of proof
shall be on the Company (or any other person or entity disputing such
conclusions) to establish, by clear and convincing evidence, that Indemnitee is
not so entitled.
 
7.           Reliance as Safe Harbor.  For purposes of this Agreement and
subject to applicable law, Indemnitee shall be deemed to have acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company if Indemnitee’s actions or omissions to act
are taken in good faith reliance upon the records of the Company, including its
financial statements, or upon information, opinions, reports or statements
furnished to Indemnitee by the officers or employees of the Company in the
course of their duties, or by committees of the Company’s Board of Directors, or
by any other person (including legal counsel, accountants and financial
advisors) as to matters Indemnitee reasonably believes are within such other
person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company.  In addition, the knowledge
and/or actions, or failures to act, of any director, officer, agent or employee
of the Company shall not be imputed to Indemnitee for purposes of determining
the right to indemnity hereunder.
 
8.           No Other Presumptions.  For purposes of this Agreement, but subject
to applicable law, the termination of any Claim, by judgment, order, settlement
(whether with or without court approval) or conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that Indemnitee
did not meet any particular standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by applicable
law.  In addition, neither the failure of the Reviewing Party to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the
Reviewing Party that Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by Indemnitee
to secure a judicial determination that Indemnitee should be indemnified under
applicable law shall be a defense to Indemnitee’s claim or create a presumption
that Indemnitee has not met any particular standard of conduct or did not have
any particular belief.
 
9.           Nonexclusivity, Etc.  The rights of the Indemnitee hereunder shall
be in addition to any other rights Indemnitee may have under the Company’s
Amended Bye-laws or Memorandum of Association or the Companies Act 1981 of
Bermuda, other agreements or otherwise.  To the extent that a change in
applicable law (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the
Company’s Amended Bye-laws or Memorandum of Association or this Agreement, it is
the intent of the parties hereto that Indemnitee shall enjoy by this Agreement
the greater benefits so afforded by such change.  To the extent that there is a
conflict or inconsistency between the terms of this Agreement, the Company’s
Amended Bye-laws or Memorandum of Association, it is the intent of the parties
hereto that the Indemnitee shall enjoy the greater benefits regardless of
whether contained herein or in the Company’s Amended Bye-laws or Memorandum of
Association.  No amendment or alteration of the Company’s Amended Bye-laws or
Memorandum of Association or any other agreement shall adversely affect the
rights provided to Indemnitee under this Agreement.



--------------------------------------------------------------------------------

10.         Liability Insurance.  So long as Indemnitee serves as a director
and/or officer of the Company, and thereafter for so long as Indemnitee shall be
subject to any pending or potential Indemnifiable Event, the Company shall use
commercially reasonable efforts (taking into account the scope and amount of
coverage available relative to the cost thereof) to cause to be maintained in
effect policies of directors’ and officers’ liability insurance providing
coverage for directors and/or officers of the Company that is at least
substantially comparable in scope and amount to that provided by the Company’s
policies of directors’ and officers’ liability insurance in effect at the date
hereof.  The minimum AM Best rating for the insurance carriers shall not be less
than A- VI.  In the event of a Change in Control or if the Company becomes
insolvent or subject to receivership or bankruptcy proceedings, the Company
shall maintain in force any and all directors’ and officers’ liability insurance
policies that provide coverage to Indemnitee for a period of six years
thereafter (a “Tail Policy”).  Such coverage shall be placed by the incumbent
broker at the time of such event, and placed with the incumbent insurance
carriers using the policies that were in place at the time of such event or with
substantially equivalent carriers using substantially comparable policy terms. 
To the extent the Company maintains an insurance policy or policies providing
directors’ and officers’ liability insurance, Indemnitee shall be covered by
such policy or policies, in accordance with its or their terms.
 
11.         Limitation of Indemnification.  Notwithstanding any other terms or
provisions of this Agreement, nothing herein shall indemnify the Indemnitee
against, or exempt the Indemnitee from, any liability in respect of the
Indemnitee’s fraud or dishonesty, as established in a final adjudication not
subject to any further appeal.
 
12.          Period of Limitations.  No legal action shall be brought and no
cause of action shall be asserted by or in the right of the Company against
Indemnitee, Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action such
shorter period shall govern.
 
13.         Amendments, Etc.  No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.
 
14.         Subrogation.  In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers reasonably required and
shall do everything that may be reasonably necessary to secure such rights,
including the execution of such documents necessary to enable the Company
effectively to bring suit to enforce such rights.    The Company shall pay or
reimburse all Expenses actually and reasonably incurred by Indemnitee in
connection with such subrogation.



--------------------------------------------------------------------------------

15.         No Duplication of Payments.  The Company shall not be liable under
this Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy placed and paid for by the Company, Amended Bye-law,
provision of the Company’s Memorandum of Association or otherwise) of the
amounts otherwise indemnifiable hereunder.
 
16.         Defense of Claims.  The Company shall be entitled to participate in
the defense of any Claim relating to an Indemnifiable Event or to assume the
defense thereof, with counsel reasonably satisfactory to the Indemnitee;
provided that if Indemnitee believes, after consultation with counsel selected
by Indemnitee, that (i) the use of counsel chosen by the Company to represent
Indemnitee would present such counsel with an actual or potential conflict of
interest, (ii) the named parties in any such Claim (including any impleaded
parties) include both the Company, or any subsidiary of the Company, and
Indemnitee and Indemnitee concludes that there may be one or more legal defenses
available to him or her that are different from or in addition to those
available to the Company or any subsidiary of the Company, or (iii) any such
representation by such counsel would be precluded under the applicable standards
of professional conduct then prevailing, then Indemnitee shall be entitled to
retain separate counsel (but not more than one law firm plus, if applicable,
local counsel in respect of any particular Claim) at the Company’s expense.  The
Company shall not be liable to Indemnitee under this Agreement for any amounts
paid in settlement of any Claim relating to an Indemnifiable Event effected
without the Company’s prior written consent.  The Company shall not, without the
prior written consent of the Indemnitee, effect any settlement of any Claim
relating to an Indemnifiable Event which the Indemnitee is or could have been a
party unless such settlement solely involves the payment of money and includes a
complete and unconditional release of Indemnitee from all liability on all
claims that are the subject matter of such Claim.  Neither the Company nor
Indemnitee shall unreasonably withhold, condition or delay its or his or her
consent to any proposed settlement; provided that Indemnitee may withhold
consent to any settlement that does not provide a complete and unconditional
release of Indemnitee.  In no event shall Indemnitee be required to waive,
prejudice or limit attorney-client privilege or work-product protection or other
applicable privilege or protection.
 
17.         No Adverse Settlement.  The Company shall not seek, agree to,
consent to, support, or agree not to contest any settlement or other resolution
of any Claim(s), or other matter if such agreement, consent, support (or
agreement not to consent) has the actual or purported effect of extinguishing,
limiting or impairing Indemnitee’s rights hereunder, including without
limitation the entry of any bar order or other order, decree or stipulation,
pursuant to 15 U.S.C. § 78u-4 (the Private Securities Litigation Reform Act), or
any similar foreign, federal or state statute, regulation, rule or law.
 
18.         Binding Effect, Etc.  This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the parties hereto and their respective
successors, (including any direct or indirect successor or continuing company by
amalgamation, scheme of arrangement, purchase, merger, consolidation or
otherwise to all or substantially all of the business and/or assets of the
Company), assigns, spouses, heirs, executors and personal and legal
representatives.  The Company shall require and cause any successor (whether
direct or indirect by amalgamation, scheme of arrangement,  purchase, merger,
consolidation, or otherwise) to all or substantially all of the business and/or
assets of the Company, by written agreement in form and substance satisfactory
to Indemnitee and his or her counsel, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.  This Agreement
shall continue in effect regardless of whether Indemnitee continues to serve as
an officer and/or director of the Company or of any other entity or enterprise
at the Company’s request.



--------------------------------------------------------------------------------

19.         Security.  To the extent requested by Indemnitee and approved by the
Company’s Board of Directors, the Company may at any time and from time to time
provide security to Indemnitee for the obligations of the Company hereunder
through an irrevocable bank line of credit, funded trust or other collateral or
by other means.  Any such security, once provided to Indemnitee, may not be
revoked or released without the prior written consent of such Indemnitee.
 
20.         Severability.  The provisions of this Agreement shall be severable
in the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable in any respect, and
the validity and enforceability of any such provision in every other respect and
of the remaining provisions hereof shall not be in any way impaired and shall
remain enforceable to the fullest extent permitted by law.
 
21.         Specific Performance, Etc.  The parties recognize that if any
provision of this Agreement is violated by the Company, Indemnitee may be
without an adequate remedy at law.  Accordingly, in the event of any such
violation, Indemnitee shall be entitled, if Indemnitee so elects, to institute
proceedings, either in law or at equity, to obtain damages, to enforce specific
performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as Indemnitee may elect to pursue.  The Company
acknowledges that, in the absence of a waiver, a bond or undertaking may be
required of Indemnitee by a court in connection with any enforcement or other
action with respect to this Agreement and the Company hereby waives any such
requirement of a bond or undertaking.
 
22.         Counterparts.  This Agreement may be executed in counterparts, each
of which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same agreement.  Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.
 
23.         Headings.  The headings of the sections and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction or
interpretation thereof.
 
24.         Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
AIRCASTLE LIMITED




 
By:
   

   
Name:
   
Title:




 
INDEMNITEE
      


 






--------------------------------------------------------------------------------